DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments are moot in view of current rejection using Pierson (US 6,252,779) and  Furuno (US 2003/0019917).

Claim Objections
The previous claim objection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Diehm (DE 10 2004 017 772) in view of Pierson (US 6,252,779), Furuno (US 2003/0019917) and Liao (A Phase-Shifting Method for Improving the Heating Uniformity of Microwave Processing Materials, MDPI, www.mdpi.com/journal/materials, Materials 2016, 9, 309; doi:10.3390/ma9050309, Published: 25 April 2016).

	Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 1, Diehm discloses 
A method (Method for reflow soldering; Title, Figs. 1-2

    PNG
    media_image1.png
    330
    627
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    270
    619
    media_image2.png
    Greyscale
) of manufacturing an electronic device (components and assemblies 4 on a printed circuit board; P1:1-2, P16:4), comprising:

coating (applied by; P1:2) a solder paste (a solder paste from the recitation “a pad 3 consisting of a solder paste and an admixed absorption material”; P16:2-3, Fig. 2 [further disclosing] the solder joint 7; P17:2, Fig. 2) on a substrate pad (the conductor track 2; Page 4, P16:1, Fig. 1) of a substrate (a circuit board 1; P16:1, Fig. 1 [having] the conductor track 2; P16:1, Fig. 1), wherein the substrate pad is provided on a top surface (the upper surface of “a circuit board 1”; P16:1, Fig. 1) of the substrate;

disposing (putting on; P16:4, Fig. 1), after the coating the solder paste on the substrate, an electronic product (the assembly 4; P16:4, Fig. 1 [having] the contact point 5; P15:4, Fig. 1) with a solder (solder from the recitation “a later reflow soldering”; Page 4, P16:5) on the substrate such that the solder (a layer of a solder; P2:2) contacts (is placed between; P2:2-3) the solder paste, 

generating (being then applied; P21:7) a first microwave (microwaves, which are for example in a frequency range of 300 MHz to 100 GHz; P21:6-7) toward the solder paste during a reflow stage (the reflow soldering; P9:1-2) to heat the solder paste; and

the first microwave during the reflow stage,

wherein heating (heats up when irradiated with an electromagnetic wave; P18:3) of the solder paste causes the solder to reflow (reflow from “the reflow soldering”; P9:1-2), thereby forming a solder bump (the solder joint 7; P17:2, Fig. 2 which is solidified after the reflow soldering wherein the Spec discloses only “solder bump 310”; P38:7, Fig. 11 which has a ball-shape as disclosed in Fig. 11) between the substrate pad and the input/output pad, 
and 

	Diehm discloses “a solder”, “the solder paste” and “the first microwave during the reflow stage” as mapped above, but is silent regarding
a solder ball contacts the solder paste
wherein the electronic product includes an input/output pad on a bottom surface of the electronic product;

changing a phase of the first microwave during the reflow stage,

wherein the solder bump is confined in a region between the bottom surface of the electronic product and the top surface of the substrate.

	However, Pierson discloses, in the analogous field for “Ball grid array via structure” (title, Fig. 1

    PNG
    media_image3.png
    400
    466
    media_image3.png
    Greyscale
),

(a solder ball 30; C3:67, Fig. 1) contacts the solder paste (a quantity of a low melting temperature eutectic solder paste 28; C3:65-66, Fig. 1)

wherein the solder bump (the solidified “solder ball 30” from the recitation “During reflow, the low melting temperature eutectic solder paste 28 fills the opening 26 of the via 18 above the solder ball 24, thereby connecting the solder ball 30 attached to the electronic device 10 to the via pad 22 and the solder ball 24”; C4:4-8, Fig. 1) is confined in a region (the space between “a substrate 14 having the via pad 22” and “an electronic device 10”; Fig. 1)  between the bottom surface (the bottom of “an electronic device 10”; C3:43, Fig. 1) of the electronic product (an electronic device 10; C3:43, Fig. 1) and the top surface (the upper outer surface of “a substrate 14”; C3:45, Fig. 1) of the substrate (a substrate 14; C3:45, Fig. 1).

	The advantage of using Pierson’s solder ball 30 on a quantity of a low melting temperature eutectic solder paste 28 is for “each of the contact pads on the surface of the substrate to be connected to a via that provides an electrically conductive path between the electronic device and wiring patterns located within internal layers of the substrate” (C1:19-23).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Diehm with Pierson by replacing Diehm’s “pad 3 consisting of a solder paste and an admixed absorption material” with Pierson’s solder ball 30 on a quantity of a low melting temperature eutectic solder paste 28 in order for “each of the contact pads on the surface of the substrate to be connected to a via that provides an electrically conductive path between the electronic device and wiring patterns located within internal layers of the substrate”.

but Diehm in view of Pierson is silent regarding
wherein the electronic product includes an input/output pad on a bottom surface of the electronic product;

changing a phase of the first microwave during the reflow stage,

	However, Furuno discloses, in the analogous field for “the surface to which the soft solder alloy is bonded (hereinafter called the bonding surface) is improved in quality by the microwave plasma” (P178:3-5) and “Solder bumps 91 of a soft solder alloy are formed on a metallized layer 92a of a solder bump plate, which may be a silicon wafer or a printed board” (P285:2-5, Fig. 8A

    PNG
    media_image4.png
    285
    491
    media_image4.png
    Greyscale
)

wherein the electronic product (a silicon wafer or a printed board hereinafter referred to as a substrate 92; P285:5-6) includes an input/output pad (a metallized layer 92a of a solder bump plate; P285:3-4, Fig. 8A) on a bottom surface (the bottom surface of “a silicon wafer or a printed board”; P285:4, Fig. 8A) of the electronic product (a silicon wafer or a printed board; P285:4, Fig. 8A);

	The advantage of using Furuno’s metallized layer 92a under a solder bump 91 is to provide better bonding and also form a closed electric circuit.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Diehm in view of Pierson with Furuno by replacing Diehm’s “pad 3 consisting of a solder paste and an admixed absorption material” with Furuno’s metallized layer 92a under a solder bump 91 in order to provide better bonding and also form a closed electric circuit.

	Diehm discloses “the electronic product”, “the first microwave during the reflow stage” as mapped above, but Diehm in view of Pierson and Furuno is silent regarding
changing a phase of the first microwave during the reflow stage,

	However, Liao discloses, in the technical endeavor for solving the problem of “Microwave heating which causes non-uniform temperature distribution” (Page 2, line 15, Fig. 4

    PNG
    media_image5.png
    249
    594
    media_image5.png
    Greyscale
), 
changing (phase-shifting; Page 6, line 1) a phase (the phase angle of “the whole process of phase shifting”; Page 6, line 4 from bottom) of the first microwave (Microwave energy; Page 6, Section 2.42, line 2) during the reflow stage (the duration of “the sample heated during the whole process of phase shifting”; Page 6, lines 5-4 from bottom),

	The advantage of using Liao’s microwave heating with phase shifting of Microwave energy is not only to solve the problem of the well-known “Microwave heating causing non-uniform temperature distribution” inside the sintered metal and alloy within a period of the microwave energy, but also to prove that phase shifting has improved the heating uniformity of materials at high temperature.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Diehm in view of Pierson and Furuno with Liao by replacing Diehm’s microwave heating with Liao’s microwave heating with phase shifting of Microwave energy in order not only to solve the problem of the well-known “Microwave heating causing non-uniform temperature distribution” inside the sintered metal and alloy within a period of the microwave energy, but also to prove that phase shifting has improved the heating uniformity of materials at high temperature.

	Regarding claim 2, Diehm in view of Pierson, Furuno and Liao discloses
the first microwave (Liao: Microwave frequency (MHz); Page 3, Table 1, 4th row) has a predetermined frequency (Liao: (MHz) 2450; Page 3, Table 1, 4th row).

	Regarding claim 3, Diehm in view of Pierson, Furuno and Liao discloses
the first microwave (Liao: Microwave frequency (MHz); Page 3, Table 1, 4th row) has a predetermined power (Liao: Microwave power (W) 700; Page 3, Table 1, bottom row).

	Regarding claim 4, Diehm in view of Pierson, Furuno and Liao discloses
(Liao: phase-shifting; Page 6, line 1) the phase (Liao: the phase angle of “the whole process of phase shifting”; Page 6, line 4 from bottom) of the first microwave (Liao: Microwave frequency (MHz); Page 3, Table 1, 4th row) comprises shifting (Liao: phase-shifting; Page 6, line 1) the phase continuously (continuous; Page 4, section 2.2.2, line 2 [including] “t” from equation (1); Page 4 wherein “t” is the continuous variable) or in stages at a predetermined phase shift value (Liao: /4; Page 6, line 5 wherein “/4” means 90o phase shift which is /2 radian) per unit time (Liao: 4s; Page 6, line7).

	Regarding claim 9, Diehm in view of Pierson, Furuno and Liao discloses
moving the substrate (Diehm: a circuit board 1; P16:1, Fig. 1 [having] the conductor track 2; P16:1, Fig. 1) in a first direction (Diehm: the rotation of “the conveyor 10” toward “radiation 13” in particular microwaves in a frequency range of 300 MHz to 100 GHz”; Page 5, lines 3, 5-7) while generating the first microwave (Diehm: microwaves, which are for example in a frequency range of 300 MHz to 100 GHz; P21:6-7).

	Regarding claim 10, in view of Pierson, Furuno and Liao discloses
the electronic product (Diehm: components and assemblies 4 on a printed circuit board; P1:1-2, P16:4) comprises a semiconductor chip (Diehm: components and assemblies 4 on a printed circuit board; P1:1-2, P16:4 wherein a mother printed circuit board has a microprocessor) or a semiconductor package (), and the substrate (Diehm: the base plate of “a circuit board 1”; P16:1, Fig. 1 [having] the conductor track 2; P16:1, Fig. 1) comprises a module substrate (Diehm: the base plate of “a circuit board 1”; P16:1, Fig. 1) or a package substrate.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Diehm (DE 10 2004 017 772) in view of Pierson (US 6,252,779), Furuno (US 2003/0019917) and Liao (A Phase-Shifting Method for Improving the Heating Uniformity of Microwave Processing Materials, MDPI, www.mdpi.com/journal/materials, Materials 2016, 9, 309; doi:10.3390/ma9050309, Published: 25 April 2016) as applied to claim 4 above, further in view of Wikipedia (keyword: List of trigonometric identities).

	Regarding claim 5, Diehm in view of Pierson, Furuno and Liao discloses
the predetermined phase shift value (Liao: /4; Page 6, line 5 wherein quarter wavelength “/4” means 90o phase shift) per unit time (Liao: 4s; Page 6, line7 wherein  90o/4s = (/2) rad/4s =/8) rad/s) 

	Liao discloses “the predetermined phase shift value per unit time” as mapped above, but Diehm in view of Furuno and Liao is silent regarding
the predetermined phase shift value per unit time is at least /3 rad/s.

	However, Wikipedia explains the trigonometric identity of an angle (Keyword: List of trigonometric identities, Arbitrary phase shift

    PNG
    media_image6.png
    474
    365
    media_image6.png
    Greyscale
   ), 

    PNG
    media_image7.png
    315
    984
    media_image7.png
    Greyscale


(  from “tan ”; Wikipedia above,  Section arbitrary phase shift, line 1) per unit time (the period of “sine wave”; Wikipedia above,  Section arbitrary phase shift, line 1) is at least /3 rad/s (wherein Liao discloses p/8 rad/s and “The node and antinode appear every other /2.”; Page 6, Section 2.4.1, line 6 which means 90 degree phase angle shifting, and  ai=1 and, tan   = (sin(/8) + sin(/8+))/ (cos(/8) + cos(/8+))=(0.38268+0.92388)/(0.92388 -0.38268)=1.3065/0.5412=2.4142, arc tan (2.4142) = 1.1781 rad/s  =0.375  rad/s>  0.3333  rad/s

    PNG
    media_image8.png
    170
    298
    media_image8.png
    Greyscale
).

	The advantage of using Wikipedia’s trigonometric identities is to use the well-known trigonometric angular relationships of mixing a pair of sine waves having different phases and find a new phase angle of the mixed sine wave.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Diehm in view of Pierson, Furuno and Liao with Wikipedia by applying Wikipedia’s trigonometric identities for a pair of differently phased sine waves to Liao’s effect of moving the sliding short at the end of the waveguide on the spatial distribution of the microwave field in order to use the well-known trigonometric angular relationships of mixing a pair of sine waves having different phases and find a new phase angle of the mixed sine wave.
	
Allowable Subject Matter
s 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for the Indication of Allowable Subject Matter
	The following is a statement of reasons for the indication of allowable subject matter:  In dependent claim 6, no one discloses 
and prior to generating the first microwave the method further comprises:

generating a second microwave having a second power to pre-heat the solder paste to a second temperature; and

generating a third microwave having a third power greater than the second power to pre-heat the solder paste to a third temperature greater than the second temperature,

wherein the first power is greater than the third power and the first temperature is greater than the third temperature.

	In detail, regarding claim 6, Diehm in view of Liao discloses
the first microwave (Diehm: microwaves, which are for example in a frequency range of 300 MHz to 100 GHz; P21:6-7) has a first power (Diehm: the electric power of the “microwaves, which are for example in a frequency range of 300 MHz to 100 GHz”; P21:6-7) to heat the solder paste (Diehm: the solder joint 7; P17:2, Fig. 2) to a first temperature (Diehm: high temperature; P2:4), 

(being then applied; P21:7) the first microwave (microwaves, which are for example in a frequency range of 300 MHz to 100 GHz; P21:6-7) the method further comprises:

	Diehm discloses “generating the first microwave the method” as mapped above, but Diehm in view of Furuno and Liao is silent regarding
and prior to generating the first microwave the method further comprises:

generating a second microwave having a second power to pre-heat the solder paste to a second temperature; and

generating a third microwave having a third power greater than the second power to pre-heat the solder paste to a third temperature greater than the second temperature,

wherein the first power is greater than the third power and the first temperature is greater than the third temperature.

	However, no one discloses, 
and prior to generating the first microwave the method further comprises:

generating a second microwave having a second power to pre-heat the solder paste to a second temperature; and

generating a third microwave having a third power greater than the second power to pre-heat the solder paste to a third temperature greater than the second temperature,

wherein the first power is greater than the third power and the first temperature is greater than the third temperature.

Claims 7-8 depend on claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lampen (US-6175287), Ammar (US-20110051375), Moghe (US-20020110942), Babic (US-8796843), Kish (US-7043109), Budraa (US-7985657), MacKay (US-5988487), Filion (US-10211141), Stewart (US-20030170444), Morimoto (US 2002/0104877).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761